FILED
                           NOT FOR PUBLICATION
                                                                            MAR 15 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RUPAM SALUJA,                                    No.   15-15709

              Plaintiff-Appellant,               D.C. No.
                                                 3:14-cv-00311-MMD-VPC
 v.

ADVANCE AMERICA CASH                             MEMORANDUM*
ADVANCE CENTERS OF NEVADA,
INC.,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                            Submitted March 13, 2017**
                             San Francisco, California

Before: FERNANDEZ and WATFORD, Circuit Judges, and STATON,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Josephine L. Staton, United States District Judge for
the Central District of California, sitting by designation.
                                                                           Page 2 of 2
      The district court did not err by granting defendant’s motion to dismiss.

Plaintiff did not file her discrimination charge with the Equal Employment

Opportunity Commission (EEOC) until more than two years after her

termination—well beyond the 300-day statute of limitations. 42 U.S.C. § 2000e-

5(e)(1); Laquaglia v. Rio Hotel & Casino, Inc., 186 F.3d 1172, 1174 (9th Cir.

1999). Plaintiff argued below, and argues here, that she is entitled to equitable

tolling because she was not aware of the filing deadline, she was without counsel,

and the EEOC initially accepted her charge before ruling it untimely. None of

these grounds, however, provides a basis for equitably tolling the statute of

limitations. See Irwin v. Department of Veterans Affairs, 498 U.S. 89, 96 (1990);

Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995) (per curiam).

      The district court did not abuse its discretion when it denied plaintiff’s

request to amend her complaint. Plaintiff has offered no indication of what

additional facts she would allege in an amended complaint to support her equitable

tolling argument. See Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298 (9th

Cir. 1998).

      AFFIRMED.